Citation Nr: 1738992	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-49 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee.  

2.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1987 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In April 2017, the Veteran testified at a video teleconference hearing before the undersigned.  

The Board has re-characterized the Veteran's claim of service connection for rectal bleeding to a claim of service connection for hemorrhoids, based on her testimony at the April 2017 hearing.  The Board has re-characterized the Veteran's claim of service connection for left leg limitation of flexion to left knee arthritis based on a November 2007 diagnosis of left knee arthritis.  


FINDINGS OF FACT

1.  The Veteran's hemorrhoids had their onset in service. 

2.  The Veteran was diagnosed with arthritis of the left knee within one year of release from service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for arthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding hemorrhoids, the Veteran has provided competent testimony that she currently suffers from hemorrhoids and has done so since service.  The Veteran is competent to make this diagnosis because it is within the knowledge and scope of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A December 2006 service treatment record notes the presence of external hemorrhoids.  The fact that the Veteran has suffered from hemorrhoids since at least that time to the present establishes a nexus between her in-service disease and her present disease.  The elements for service connection have been established.  

Regarding arthritis of the left knee, a November 2007 VA medical note regarding a bilateral knee exam states: "Arthritic change noted."  Service connection will be presumed for certain chronic diseases, including arthritis, if manifest within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  The November 2007 arthritis diagnosis was made within one year of the Veteran leaving service and she continues to have the disability.  She is therefore entitled to presumptive service connection for arthritis of the left knee.  


ORDER

Service connection for hemorrhoids is granted.

Service connection for left knee arthritis is granted.





____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


